DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 80-93 in the reply filed on 11/17/2021 is acknowledged.
Claims 94-108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 80-82, 84, 85, 89-91 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication No. 2012/0048487 to Brewster et al. (“Brewster”).
Regarding claim 80, Brewster discloses a translucent tile comprising: a translucent tile component comprising: a plurality of pieces of tubing 102 at least partially coated by an impregnating agent (104a, par 0036), wherein (i) first and second ends of the pieces of tubing define upper and lower exposed surfaces of the tile component and the tile, and (ii) cross-
Regarding claim 81, Brewster discloses that at least two of the pieces of tubing have different radii (par 0029 and Fig. 8).
Regarding claim 82, Brewster discloses that at least two of the pieces of tubing have the same radii (par 0029 and Fig. 1). 
Regarding claim 84, Brewster discloses that the tubing comprises at least one member selected from the group consisting of drinking straws, plastic tubing (par 0041), metallic tubing, and cardboard tubing. 
Regarding claim 85, Brewster discloses that the surface is substantially planar. 
Regarding claim 89, Brewster discloses a transparent outer layer (104a, 122, 104c) component disposed proximate the surface.
Regarding claim 90, Brewster discloses that the transparent outer layer 104a component is selected from the group consisting of a coating material, glass, a photovoltaic film, a scratch- resistant film, a filter for particular wavelengths of light, a mesh material, a portion of a mold, and quartz.
Regarding claim 91, Brewster discloses that the outer layer component comprises more than one layer 104a, 122, 104c.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 83 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Brewster in view of U.S. Patent No. 4,579,756 to Edgel (“Edgel”).
Regarding claim 83, Brewster does not disclose that one or more of the pieces of tubing are held together with their central axes parallel inside a tube sized to contain the one or more pieces of tubing.
Edgel discloses reinforcement 14 held together with their central axes parallel inside a tube. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Brewster to have the reinforcing pieces of tubing contained in tubing as taught by Edgel to provide the predictable result of providing a more rigid reinforcement.

Claims 86 and 87 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Brewster in view of U.S. Publication No. 2005/0136198 to Bourlier et al. (“Bourlier”).
Regarding claims 86 and 87, Brewster does not disclose a rigidifying component disposed perpendicularly to the surface of the tile; wherein the rigidifying component comprises at least one member selected from the group consisting of a photovoltaic material, a light source, metal, plastic, rubber, wood, carbon fiber, glass, cardboard, and a portion of a mold.  
Bourlier discloses a translucent tile comprising a rigidifying component 40 disposed perpendicularly to the surface of the tile to facilitate installation in a building (Bourlier par 0029). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Brewster to have a rigidifying component disposed perpendicularly to the surface of the tile as taught by Bourlier to provide the predictable result of facilitating installation in a building. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use metal, plastic, rubber, wood, carbon fiber, glass, or cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claims 88, 92, and 93 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Brewster in view of U.S. Publication No. 2007/0074755 to Eberspacher et al. (“Eberspacher”).
Regarding claims 88 and 92, Brewster does not disclose a photovoltaic component or a second outer layer component and a solar panel, the solar panel disposed between the outer layer component and the second outer layer component or a second outer layer comprising photovoltaic nanopolymer or nanoparticles. Eberspacher discloses a photovoltaic component 304 or a second outer layer component 302 and a solar panel 304-306, the solar panel disposed between an outer layer component 308 and the second outer layer component 302. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made since the elements perform as expected and thus the results would be expected. Such would allow the tile of Brewseter to harness solar power when installed in a building structure with access to the sun. 
Regarding claim 93, Brewster does not disclose a second outer layer component comprising at least one of a photovoltaic nanopolymer and nanoparticles. 
Eberspacher discloses a second outer layer component 304-306 comprising a photovoltaic component. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made since the elements perform as expected and thus the results would be expected. Such would In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,434,743. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in the instant claims are contained within the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633